NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 15 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. An electronic apparatus connectable with a first wireless communicator conforming to a first wireless communication scheme, comprising: a power transmitter configured to supply power to one or more apparatuses at one of a first beam pattern and a second beam pattern; and control circuitry configured to; set a first power supply period on a first condition that the first power supply period is prohibited to overlap with a communication period of the first wireless communicator if the power is supplied at the first beam pattern, and set a second power supply period on a second condition that the second power supply period is allowed to at least partially overlap with the communication period if the power is supplied at the second beam pattern.  
15. A power supply method performed in an electronic apparatus, the electronic apparatus being connectable with a first wireless communicator conforming to a first wireless communication scheme, comprising: selecting one beam pattern from a first setting a first power supply period on a first condition that the first power supply period is prohibited to overlap with a communication period of the first wireless communicator if the first beam pattern is selected; setting a second power supply period on a second condition that the second power supply period is allowed to at least partially overlap with the communication period if the second beam pattern is selected; supplying power to one or more devices in the first power supply period if the first beam patter is selected; and supplying power to the one or more devices in the second power supply period if the second beam pattern is selected.  

Prior art of record comprising MAZUR, Sara et al., WO 99/01940 which discloses in its Summary section the ability to perform communications and power delivery within a time slot with overlap based on a powered down state, does not disclose the control circuitry and method of setting a first power supply period on a first condition that the first power supply period is prohibited to overlap with a communication period of the first wireless communicator if the first beam pattern is selected; setting a second power supply period on a second condition that the second power supply period is allowed to at least partially overlap with the communication period if the second beam pattern is selected as claimed in claims 1 and 15 of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 2, 2021